Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 04, 2022 has been entered. Claims 1-10 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 5,076,777) in view of Burg et al. (US 2012/0161366), further in view of Xue et al. (WO 2015/158282, English translation provided).
Regarding claims 1, 5, 7, Schmitt discloses that, as illustrated in Figs. 1 and 6, a coextrusion installation for producing a coextruded profiled element that is made from plastic compounds of different compositions (Fig. 1, the first extruder 18 has an inlet 42/40 for receiving a first material (col. 3, lines 41-68 and col. 4, lines 1-7). The second extruder 52 has an inlet 80/78 for receiving a second material (col. 4, lines 9-56), having at least one first extruder (Fig. 1, item 18) having a screw (not shown) with a longitudinal axis (as shown), and at least one second extruder (Fig. 1, item 52) having a screw (not shown) with a longitudinal axis (as shown), 
However, Schmitt does not explicitly disclose providing for tires that is made from rubber compounds of different compositions and gear pumps upstream of the screw extruders. In the same filed of endeavor, forming tire components, Burg discloses that, as illustrated in Fig. 1, there is a pump 5 or 42 ([0029], [0030]) for providing each composition “A” or “B”, respectively, to the feed inlet (Fig. 1, item 22) of the extruder 20. As illustrated in Fig. 1, the gear pump 5 or 42 has a body provided with an inlet orifice for an elastomer compound and with a delivery orifice for the compound (related to claim 5) and the gear pump is connected directly to the outlet orifice of a feed extruder (for example in Fig. 1, item 8) for feeding an elastomer compound (as shown in Fig. 1) (related to claim 7). It is noticed that both gear pumps 5 and 42 are positioned upstream of the extruder 20 in the teachings of Burg (as shown in Fig. 1). There are two more gear pumps 70, 80 are positioned upstream of the extruder 20 in the teachings of Burg (as shown in Fig. 1).     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmitt to incorporate the teachings of Burg to provide for tires that is made from rubber compounds of different compositions and gear pumps are positioned upstream of the extruder. Doing so would be possible for controlling the ratio of the compound A and the compound B in tires by controlling the speed of the gear pump 5 and the gear pump 42, respectively, as recognized by Burg ([0036]).

The claimed positive-displacement extruder to convey rubber compound is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a positive-displacement extruder comes from Xue itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmitt to incorporate the teachings of Burg and Xue to have a positive-displacement extruder for extruding rubber for tires. Doing so would be possible for controlling the ratio of the compound A and the compound B by controlling the speed of the gear pump 5 and the gear pump 42, as recognized by Burg ([0036]) and for processing materials of high viscosity and low coefficient of friction without adding any processing aid, as recognized by Xue (ABSTRACT).
Regarding claim 2, Schmitt discloses that, as illustrated in Fig. 1, in the installation the axes (as shown) of the extruders (Fig. 1, items 18 and 52) make an acute angle between one another.
Regarding claim 3, the combination of Schmitt and Burg discloses that, in the installation the gear pump comprises two pinions. However, Burg in the combination does not explicitly disclose the gear pumps either 5 or 42 having the axes of rotation of which are parallel to the 
Burg discloses the claimed invention except for the rearrangement of the axes of rotation of the gear pumps 5 and 42 which both are parallel to the longitudinal axis of the extruder that feeds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the axes of rotation of the gear pumps, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the axes of the gear pumps for the purpose of having alternative design options of the gear pumps. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmitt to incorporate the teachings of Burg to provide the axes of rotation of which are parallel to the longitudinal axis of the extruder that it feeds. Doing so would be possible for controlling the ratio of the compound A and the compound B by controlling the speed of the gear pump 5 and the gear pump 42, respectively, as recognized by Burg ([0036]).
Regarding claim 8.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmitt, Xue, and Burg et al. as applied to claim 3 above, further in view of Nicolas et al. (US 2005/0147518).
Regarding claim 4, the combination discloses that the gear pumps are provided in the inlets of the extruders. However, the combination does not specifically disclose the gear pumps have herring bone pinions. In the same field of endeavor, gear pump, Nicolas disclose that, as illustrated in Fig, 1-4, Fig. 1 is a cross sectional view of a gear pump 10 . … The outlet chamber 16 may also be in communication with a shaping member such as a die 21 or other non-resilient means for shaping a tire component 23. Mounted in the housing 12 are two gears 22, 24 in meshing engagement ([0017], lines 4-12). Referring to Figs. 2, 3 and 4 the gears 22, 24 are shown in greater detail. A plurality of herringbone teeth 30 are spaced circumferentially around the circumference of the gears 22, 24 ([0018], lines 1-4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nicolas to have the gear pumps having herringbone pinions. Doing so would be possible to move the elastomeric materials (such as rubber) without overheating and maintain a substantially uniform temperature, as recognized by Nicolas ([0018]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmitt, Xue and Burg et al. as applied to claim 5 above, further in view of Uchioda (US 2009/0166915).
Regarding claim 6, the combination discloses that the gear pumps are provided in the inlets of the extruders. However, the combination does not explicitly disclose that the gear 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uchida to have that the gear pump is fed with an elastomer compound strip. Doing so would be possible to prevent the air from mixing into the supply opening 44, and results in sufficient charging of the unvulcanized rubber K into the pushing gear pump 37, as recognized by Uchida ([0050]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 5,076,777) in view of Burg et al. (US 2012/0161366), further in view of Xue et al. (WO 2015/158282, English translation provided).
Regarding claim 9, Schmitt discloses that, as illustrated in Figs. 1 and 6, a coextrusion installation for producing a coextruded profiled element that is made from plastic compounds of different compositions (Fig. 1, the first extruder 18 has an inlet 42/40 for receiving a first material (col. 3, lines 41-68 and col. 4, lines 1-7). The second extruder 52 has an inlet 80/78 for 
However, Schmitt does not explicitly disclose providing for tires that is made from rubber compounds of different compositions and gear pumps upstream of the screw extruders. 
In the same filed of endeavor, forming tire components, Burg discloses that, as illustrated in Fig. 1, there is a pump 5 or 42 for providing each composition “A” or “B”, respectively, to the feed inlet (Fig. 1, item 22) of the extruder 20. There are two more gear pumps 70, 80 are positioned upstream of the extruder 20 in the teachings of Burg (as shown in Fig. 1).       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmitt to incorporate the teachings of Burg to provide for tires that is made from rubber compounds of different compositions and gear pumps disposed upstream of the screw extruders. Doing so would be possible for controlling the ratio of the compound A and the compound B by controlling the speed of the gear pump 5 and the gear pump 42, respectively, as recognized by Burg ([0036]).
However, Schmitt does not explicitly disclose that the extrusion system including the downstream extruder forms a positive-displacement extruder. In the same field of endeavor, extruder, Xue discloses that, as illustrated in Figs. 1-2, the screw has a four-sectional parameter 
The claimed positive-displacement extruder to convey rubber compound is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a positive-displacement extruder comes from Xue itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmitt to incorporate the teachings of Burg and Xue to have a positive-displacement extruder. Doing so would be possible for controlling the ratio of the compound A and the compound B by controlling the speed of the gear pump 5 and the gear pump 42, as recognized by Burg ([0036]) and for processing materials of high viscosity and low coefficient of friction without adding any processing aid, as recognized by Xue (ABSTRACT).
Regarding claim 10, Schmitt discloses that, in the installation has the gear pump. Schmitt discloses that it has a control unit that synchronizes the speed of rotation of the screw with the speed of rotation of gears of the gear pump (col. 6, lines 26-44).  
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered. 
In response to applicant’s arguments in claims 1 and 9 that the elements 30 and 70 in the teachings of Schmitt are not “gear pump”, it is persuasive. However, for further consideration, the new ground rejection is rendered in this office action.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742